CER ate PBR) Pocument 4 4/1590 Page 4 at 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Middle District of Louisiana

BRIAN HUMPHREY, on behalf of himself and all
similarly situated individuals

Plaintiffs)

Vv. Civil Action No. 20-CV-233-JWD-SDJ

JAMES LEBLANC, in his official capacity as
Secretary of the Louisiana Department of Public
Safety & Corrections

 

Nome See ee ee ee ee ee ee a

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) James LeBlanc
504 Mayflower Street
Baton Rouge, LA 70802

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Mercedes Montagnes, La. Bar No. 33287

1024 Elysian Fields Avenue
New Orleans, LA 70117
Telephone: (504) 529 5955

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Michael L. McConnell
CLERK OF COURT

Bina. Chem amt

Signature of Clerk or Deputy Clerk

Date: April 16, 2020

 
CBSE SAD vO02S3-IWD-SDI Document 4 04/16/20 Page 2 af 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required hy Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) JA 7 ‘s Ss Ze iio
was received by me on (date) YW Zs a (| ZO

CI I personally served the summons on the individual at (place)

On (date) ; or

(1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) ; and mailed a copy to the individual’s last known address; or

a cerved the summons on (name of individual) 4, Pad Lie bg , who is

designated by law to accept service of process on behalf of (name of organization)

L4. Dele 2 fe co bey lc ‘Stes F 7 Soo on (date) Lee ee : or

Be Z Ager
CI I returned the summons unexecuted because : OF
C1 Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

T declare under penalty of perjury that this information is true.

Date: LILLE LEO A =
er’s signature

Printed name and title

AF Soe. Ete AOE. SF, CI- Fa 2)

's address

Additional information regarding attempted service, ete:

So Van 2. Viul
oneal bet’
‘ps3
